Citation Nr: 0944758	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Legal entitlement to nonservice-connected death pension 
benefits.

3.  Legal entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served as a recognized guerilla from October 1943 
to April 1945, and had service in the Regular Philippine Army 
from April 1945 to April 1946.  The appellant seeks benefits 
as the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 decision of a VA Regional Office 
(RO) that denied the appellant's claims of entitlement to 
service connection for the cause of the Veteran's death, 
entitlement to nonservice-connected death pension benefits, 
and entitlement to accrued benefits.  

In July 2009, the appellant testified before the Board at a 
personal hearing that was held in Manila, Republic of the 
Philippines.  A transcript of the hearing is of record.

At the July 2009 hearing, the Board advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Many years after service, the Veteran developed pulmonary 
tuberculosis, from which he died in March 1999.  This 
condition was not caused by any incident of service.

2.  At the time of the Veteran's death, service connection 
was not established for any disorders.

3.  The appellant's deceased spouse's service with the 
guerillas from October 1943 to April 1945, and service in the 
Regular Philippine Army from April 1945 to April 1946, is not 
"active military service" for nonservice-connected death 
pension purposes. 

4.  At the time of the Veteran's death, he had no pending 
claims for entitlement to any VA benefits, and he was not 
service connected for any disabilities during his lifetime.

5.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child was received in June 2002, more 
than eight years after the Veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2009).

2.  The appellant does not meet the threshold eligibility 
requirements for the receipt nonservice-connected death 
pension benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107(a), 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 
(2009).

3.  The requirements for accrued benefits have not been met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2009).    

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

In this case, the RO sent to the appellant a VCAA notice 
letter in September 2007 that provided some notice but did 
not include a complete explanation of the information and 
evidence needed to substantiate a DIC claim for both service-
connected and nonservice connected conditions as required by 
Hupp; however, the appellant was sent a second VCAA letter in 
February 2009 that was tailored to her claim for service 
connection for the cause of the Veteran's death and complied 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159.

In addition, the Board further finds that the appellant was 
aware of the evidence and information required to 
substantiate a DIC claim and the claims for nonservice-
connected death pension benefits and accrued benefits, and 
notes that she specifically argued that an illness contracted 
in service ultimately caused her husband's death.  Thus, she 
has demonstrated actual knowledge of the evidence and 
information needed to substantiate her claim for DIC 
benefits; therefore, proceeding with the appeals does not 
inure to the appellant's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

With regard to the claim for nonservice-connected death 
pension benefits, because this claim is limited to statutory 
interpretation the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 5-2004 (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

As to VA's duty to assist, the Board notes that pertinent 
records from relevant sources identified by the appellant, 
and for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the Veteran's service records and post-service 
treatment records.  The appellant has not identified, and the 
record does not otherwise indicate, any additional available 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

With regard to the issue of nonservice-connected death 
pension benefits, there is no indication or allegation that 
the appellant's spouse had other than service with the 
recognized guerillas or service with the Regular Philippine 
Army, the type of service that does not qualify the appellant 
for nonservice-connected death pension benefits.  Thus, there 
is no reasonable possibility that further development would 
result in substantiation of the appellant's claim for 
nonservice-connected death pension benefits.  In Capellan v. 
Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the U.S. 
Court of Appeals for the Federal Circuit held that pursuant 
to both 38 C.F.R. § 3.203(c) and the Secretary's statutory 
duty to assist (as set forth in 38 U.S.C.A. § 5103A), new 
evidence submitted by a claimant in support of a request for 
verification of service from the service department must be 
submitted to the service department for review; however, in 
this case, no evidence has been received in support of a 
request to verify the appellant's spouse's service, and there 
is no dispute as to the nature of the service.

As the Board has found that there is no in-service injury or 
disease of the lungs either in service or for many years 
after, the Board finds that an opinion regarding the etiology 
of the Veteran's cause of death need not be obtained in this 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the Veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

The decedent (appellant's spouse) had service as a recognized 
guerilla from October 1043 to April 1945, and had service in 
the Regular Philippine Army from April 1945 to April 1946.  
38 U.S.C.A. § 107(a) authorizes the payment of DIC benefits 
based upon service as a recognized guerilla.  

The Veteran died in March 1999.  A March 1999 death 
certificate listed his immediate cause of death as 
cardiopulmonary arrest secondary to far advanced pulmonary 
tuberculosis that was secondary to senility.  

The appellant asserts that, according to what the Veteran had 
told her during his lifetime, the Veteran developed pulmonary 
tuberculosis during active service.  She asserts that the 
cause of death is related to his service.  The Veteran was 
not service connected for any disability prior to his death.

Only limited records associated with the Veteran's service 
are available.  Those records that are available do not show 
that the Veteran experienced respiratory problems in service 
or that he was diagnosed with pulmonary tuberculosis during 
service.  At the time of his separation from service in April 
1946, the Veteran reported that he had escaped from the 
Bataan death march and had never been interred as a prisoner 
of war at the camp in Tarlac.

In support of her assertion that the Veteran did develop 
pulmonary tuberculosis in service, the appellant submitted an 
April 2009 affidavit sworn by two men who allegedly met the 
Veteran shortly after the three of them were released from 
active service.  The two men reportedly met the Veteran while 
all three of them were filing claims for benefits from the 
Philippine Veterans Administration.  The two men recalled 
that at the time they were standing in line to file their 
claims the Veteran appeared sickly, and that they had 
assisted in taking him to a nearby physician's office, 
whereupon he had been diagnosed with hypertension and 
tuberculosis.  Given the proximity in time from his release 
from service, the two men concluded that it was likely that 
the Veteran had contracted tuberculosis in service.

Despite the contentions of the appellant and the two men who 
swore the affidavit, there is no post-service clinical 
evidence demonstrating a diagnosis of pulmonary tuberculosis 
until decades after service in February 1994.  An October 
2007 medical certificate from D. Guzman, M.D., indicates that 
he treated the Veteran for various illnesses, including 
pulmonary tuberculosis, from February 1994 to May 1997.  The 
Veteran's initial diagnosis of pulmonary tuberculosis is not 
clear from the medical certificate.  As noted above, the 
Veteran died as a result of pulmonary tuberculosis in March 
1999.  At no time did any treating provider relate the 
Veteran's pulmonary tuberculosis to his active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Here, after considering all the evidence, the Board finds 
that the weight of the evidence demonstrates that the 
Veteran's pulmonary tuberculosis is not related to his period 
of active service, including that it did not have its onset 
in service, symptoms were not continuous after service 
separation, and did not manifest for decades after service.  
Accordingly, service connection is not warranted.

The Board has considered the appellant's assertion that the 
decedent's death was the result of his service as a 
recognized guerilla, and the assertions of the two men 
suggesting that the Veteran had likely contracted pulmonary 
tuberculosis during service.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  While such laypersons are competent to 
relate symptoms and observations of the Veteran at any time, 
for the reasons given, the Board finds that such statements 
regarding symptoms are not credible.  To the extent such 
statements purport to diagnose pulmonary tuberculosis or to 
relate pulmonary tuberculosis to service, such the appellant 
and the two men are not competent to provide a diagnosis or a 
causation or etiology opinion requiring medical knowledge or 
to state that the Veteran had pulmonary tuberculosis before 
1994.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a 
result, their assertions do not constitute competent evidence 
that the decedent's death was related to his service.

The evidence demonstrates that the Veteran's pulmonary 
tuberculosis developed decades after service, and was not 
caused by any incident of service.  There is no competent 
medical evidence which relates the Veteran's cause of death 
to his service.  Thus, there is no basis for service 
connection for the cause of the Veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death, the Board finds that service connection is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Eligibility for Nonservice-connected Death Pension Benefits

The appellant contends that her husband's military service 
meets the requirements for eligibility for VA pension 
benefits on the basis that he was a "veteran" of active 
military service in World War II.

To establish entitlement to the nonservice-connected pension 
(including death pension) benefits sought on appeal, the 
evidence would have to show that the appellant's spouse had 
service in a "regular" component of the United States Armed 
Forces, also referred to as the "Old Philippine Scouts" or 
the "Regular Philippine Scouts."  See 38 C.F.R. § 3.40(a) 
("Regular Philippine Scouts" are eligible for pension, 
compensation, dependency and indemnity compensation, and 
burial benefits) (emphasis added).  By contrast, 38 C.F.R. 
§ 3.40(c) and (d) provides that  "guerrilla" service and 
Commonwealth Army of the Philippines service is eligible for 
compensation, dependency and indemnity compensation, and 
burial benefits, but does not provide for eligibility for 
pension benefits.  

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2009).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions:  (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Persons with service in the U.S. Army Forces in the Far East 
(USAFFE), including the recognized guerrillas, Commonwealth 
Army of the Philippines, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b),(c),(d).  

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   Whether a 
claimant is a veteran and thus has basic eligibility to VA 
benefits is a question dependent on service department 
certification.  38 C.F.R. §  3.41 (a), (d); Duro, 2 Vet. App. 
at 532.

According to official verification, the appellant's deceased 
husband had recognized guerilla service from October 1943 to 
April 1945, and had service in the Regular Philippine Army 
from April 1945 to April 1946.  The appellant's husband died 
in March 1999.  In September 2007, the appellant filed a 
claim for entitlement to a VA nonservice-connected death 
pension.

In a June 2008 decision, the RO notified the appellant that 
her deceased husband had recognized guerilla service and 
service with the Regular Philippine Army and that under the 
law his type of service was not qualifying for VA nonservice-
connected death pension benefits, and that her claim was 
accordingly denied.

While the appellant's husband served during wartime, his 
service as a recognized guerilla from October 1943 to April 
1945, and had service in the Regular Philippine Army from 
April 1945 to April 1946, does not qualify her for 
nonservice-connected death pension benefits.   See 38 C.F.R. 
§§ 3.40, 3.41.  Service before July 1, 1946 in the organized 
military forces of the Government of the Commonwealth of the 
Philippines (Philippine Commonwealth Army or Commonwealth 
Army of the Philippines), despite that such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by Chapter 11, Title 38, 
United States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  
This does not include VA nonservice-connected death pension 
benefits, which are, as noted above, authorized by Chapter 
15, Title 38, United States Code.  

To establish entitlement to the benefit sought, the evidence 
would need to include military service records that show that 
her husband served in a "regular" component of the United 
States Armed Forces, also referred to as the "Old Philippine 
Scouts" or the "Regular Philippine Scouts."  See 38 C.F.R. 
§ 3.40(a).  Because she has not submitted evidence 
demonstrating such service, the Board finds that the Veteran 
did  not have the requisite qualifying service for his 
surviving spouse to be entitled to VA nonservice-connected 
death pension benefits.  Accordingly, the appellant is not 
eligible for VA nonservice-connected death pension benefits.

The Board appreciates the appellant's assertions that she 
should be eligible for nonservice-connected death pension 
benefits due to her husband's service during World War II; 
however, where the service department records fail to show 
threshold eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran's 
service does not meet the criteria described, the appellant 
does not meet the basic eligibility requirements for 
nonservice-connected death pension benefits, and the claim 
must be denied based upon a lack of entitlement under the 
law.

Accrued Benefits

Upon the death of a veteran, his or her lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death, and which were due 
and unpaid for a period not to exceed two years, based upon 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. §§ 3.1000(c), 3.152(b) (2009).  However, 
for claims filed for death benefits, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
death benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2009).

The Veteran in this case died in March 1999.  A review of the 
claims file demonstrates that there were no service 
connection claims pending at the time of his death, and that 
during his lifetime he had no service-connected disabilities.

In September 2007, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child.  It is clear 
that the appellant did not file her application for accrued 
benefits within one year of the Veteran's death.  In fact, 
the application was received more than eight years after his 
death.  

The claims file is absent any evidence that the Veteran had a 
claim pending for any VA benefit at the time of his death 
and, because the appellant did not file her application for 
accrued benefits within one year after the date of his death, 
she is not 


legally entitled to this benefit.  38 C.F.R. §§ 3.1000(c), 
3.152(b).  The law pertaining to eligibility for accrued 
benefits is dispositive of this issue.  The appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

The appeal for nonservice-connected death pension benefits is 
denied.

The appeal for accrued benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


